122 F.3d 1074
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Harold R. TERRY, Petitioner-Appellant,v.Ana M. OLIVAREZ, Warden;  Attorney General of the State ofCalifornia, Respondents-Appellees.
No. 96-17006.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Sept. 5, 1997.

Appeal from the United States District Court for the Eastern District of California Lawrence K. Karlton, District Judge, Presiding.
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Harold R. Terry, a California state prisoner, appeals pro se the district court's dismissal of his habeas corpus petition pursuant to 28 U.S.C. § 2254.  We have jurisdiction under 28 U.S.C. § 2253.  We review de novo, see Calderon v. Prunty, 59 F.3d 1005, 1008 (9th Cir.1995), and we affirm.


3
Terry contends that retrospective application of California's Determinate Sentencing Law to determine his parole suitability violates the Ex Post Facto Clause because it deletes language from the Indeterminate Sentencing Law that parole board members have "a broad background in and ability for appraisal of law offenders" and "insofar as practicable members shall be selected who have a varied and sympathetic interest in corrections work."   This contention lacks merit because the Determinate Sentencing Law parole suitability guidelines apply the same criteria as those applied under the Indeterminate Sentencing Law, see Connor v. Estelle, 981 F.2d 1032, 1033-34 (9th Cir.1992) (per curiam), and Terry fails to demonstrate that the amended criteria for parole board members has resulted in denial of his parole, see California Dep't. of Corrections v. Morales, 514 U.S. 499, 508-509 (1995);  Johnson v. Gomez, 92 F.3d 964, 967 (9th Cir.1996), cert. denied, 117 S.Ct. 1848 (1997).  Accordingly, the district court properly dismissed the petition.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, appellant's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3